Title: General Orders, 10 October 1776
From: Washington, George
To: 



Head Quarters, Harlem Heights, Octob: 10th 1776
..


If the weather is favourable to morrow morning, the General purposes to visit the troops at their Alarm-posts. Commanding Officers of regiments, and others, are desired to make themselves well acquainted with their Alarm Posts, and the best ways to them; And also with the Ground in general, upon which they may be called to act, so as to avail themselves of every advantage. If Officers do not acquire this knowledge, they will miss the best opportunity of distinguishing themselves, and serving their Country.
If there should be any bad weather, the greatest care is to be taken of the Arms, and Ammunition; and Officers must attend to it themselves, or, from experience we know, there will be great danger of their being unfit for action.
Whenever any Field Officer is sick, leaves the Camp, or by any other means becomes incapable of duty, his Brigade Major is desired to signify it to the Adjutant General, otherwise it is impossible to have the duty regularly done.

Daniel Murphey of Capt. Edward’s Company, 3rd Pennsylvania Battalion; Thomas Dickens of Capt: Hobby’s Company Col. Ritzema’s regiment—John Stone of Capt. Grubb’s Company, Col. Brodhead’s Battalion—All having been tried by a Court Martial whereof Col. Weedon is President, and convicted of “Desertion”—are sentenced to receive 39 Lashes each—the above Daniel Murphey having been convicted by the same Court Martial of “Inlisting into another regiment”—is sentenced to receive 39 Lashes for that offence.
The General approves the above sentences, and orders them to be executed at the usual time and place.
